United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.G., Appellant
and
DEPARTMENT OF THE ARMY, MILITARY
ENTRANCE PROCESSING STATION,
Forest Park, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0433
Issued: June 9, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 19, 2016 appellant filed a timely appeal from an October 5, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met her burden of proof to establish an injury to her right
thumb causally related to the accepted March 29, 2016 employment incident.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence after OWCP rendered its October 5, 2016
decision. The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final
decision. Therefore, this additional evidence cannot be considered by the Board for the first time on appeal. 20
C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On April 6, 2016 appellant, then a 61-year-old lead medical technician, filed a traumatic
injury claim (Form CA-1) alleging that on March 29, 2016 she stuck her right thumb with a dirty
needle while drawing blood for a Human Immunodeficiency Virus test from a military applicant.
By letter dated August 24, 2016, OWCP requested that appellant submit additional
medical evidence in support of her claim. It noted that appellant had not yet submitted any
diagnosis of a medical condition resulting from her claimed injury and afforded her 30 days to
submit evidence. Appellant did not respond.
By decision dated October 5, 2016, OWCP denied appellant’s claim for compensation. It
found that she did not submit any medical evidence containing a diagnosis related to her claimed
injury resulting from the accepted employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty, as alleged, and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether a fact of injury has been established.6
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place, and in the manner alleged.7 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.8
Causal relationship is a medical question that can generally be resolved only by
rationalized medical opinion evidence.9 A physician’s opinion on the issue of whether there is a
3

5 U.S.C. § 8101 et seq.

4

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364, 366 (2006).

5

S.P., 59 ECAB 184, 188 (2007); Joe D. Cameron, 41 ECAB 153, 157 (1989).

6

B.F., Docket No. 09-60 (issued March 17, 2009); Bonnie A. Contreras, supra note 4 at n.5.

7

D.B., 58 ECAB 464, 466 (2007); David Apgar, 57 ECAB 137, 140 (2005).

8

C.B., Docket No. 08-1583 (issued December 9, 2008); D.G., 59 ECAB 734, 737 (2008); Bonnie A. Contreras,
supra note 4 at n.5.
9

See Robert G. Morris, 48 ECAB 238 (1996).

2

causal relationship between the claimant’s diagnosed condition and the implicated employment
factors must be based on a complete factual and medical background of the claimant.10
Additionally, in order to be consider3d rationalized, the opinion must be expressed in terms of a
reasonable degree of medical certainty and must be supported by sound medical rationale,
explaining the nature of the relationship between the diagnosed condition and appellant’s
specific employment factors.11
ANALYSIS
On April 6, 2016 appellant filed a traumatic injury claim alleging that an injury to the
right thumb as a result of an incident at work on March 29, 2016. By decision dated October 5,
2016, OWCP found that the employment incident occurred as alleged, but denied appellant’s
claim, finding that she had not established a diagnosed condition causally related to the
March 29, 2016 employment incident.
The Board finds that appellant had not met her burden of proof to establish a claim for a
March 29, 2016 work-related injury because she had not submitted any medical evidence from a
physician establishing any medical diagnosis, causally related to the accepted employment
incident. OWCP sent appellant a development letter dated August 24, 2016, outlining
appellant’s burden of proof with regard to medical evidence, and afforded her 30 days to submit
such evidence. However, no evidence was received within that time frame. An employee who
claims benefits for a work-related condition has the burden of proof to establish by the weight of
the medical evidence a firm diagnosis of the condition claimed and a causal relationship between
that condition and factors of her federal employment.12 Without submission of this evidence,
appellant did not meet her burden of proof to establish an injury causally related to the accepted
March 29, 2016 employment incident.13
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish an injury to
her right thumb.
10

Victor J. Woodhams, 41 ECAB 345, 352 (1989).

11

Id.

12

See Roy L. Humphrey, 57 ECAB 238 (2005); see Naomi A. Lilly, 10 ECAB 560, 574 (1959).

13

In cases involving high risk exposure FECA does not authorize provision of preventive measures such as
vaccines and inoculations and, in general, preventive treatment is a responsibility of the employing establishment
under the provisions of 5 U.S.C. § 7901. N.S., Docket No. 07-1652 (issued March 18, 2008). OWCP regulations
pertaining to workplace hazard exposure explain that simple exposure to workplace hazard, such as an infectious
agent, does not constitute a work-related injury entitling an employee to medical treatment under FECA. See L.W.,
Docket No. 15-366 (issued April 20, 2016).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 5, 2016 is affirmed.
Issued: June 9, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

